oOo ON DB oO Fe DO NNO eH

MN Ne NY NY KN NY YQ ND DN rR RH ey kk
So VN DH OF FF BO NY B&B OD Oo ON DH Oo B® DO VP BS

DANIEL J. BERMAN, ESQ.
BERMAN O’CONNOR & MANN
Suite 503, Bank of Guam Building
111 Chalan Santo Papa
Hagatfia, Guam 96910
Telephone: (671) 477-2778
Facsimile: 671) 477-4366
Attorneys for Plaintiffs
IN THE DISTRICT OF GUAM
TERRITORY OF GUAM
EUSEBIO V. JACOB and MARTA A. CIVIL CASE NO.
JACOB,
Plaintiffs, COMPLAINT FOR PERSONAL
v. INJURY; EXHIBIT A; and,
DEMAND FOR JURY TRIAL
1) PLASTICS ENGINEERING COMPANY

(PLENCO), a Wisconsin corporation;

2) ROCKWELL AUTOMATION, INC.,
individually and as successor by merger to
ALLEN-BRADLEY COMPANY, LLC and
as successor-in-interest to ROSTONE
CORPORATION, a Delaware corporation,

Defendants.

 

 

 

 

COME NOW the Plaintiffs, EUSEBIO V. JACOB and MARTA A. JACOB, and

hereby for their Complaint against the Defendants allege as follows:
PARTIES

1. Plaintiffs above named are husband and wife respectively. Plaintiff
EUSEBIO V. JACOB is hereinafter referred to as “Plaintiff first named”; Plaintiff
MARTA A. JACOB is the spouse of Plaintiff EUSEBIO V. JACOB and is hereinafter
referred to as “Plaintiff second named”. Plaintiffs are residents of Tamuning, Guam.

2. Defendant (1) PLASTICS ENGINEERING COMPANY (PLENCO), a
Wisconsin corporation, (hereinafter also “PLENCO”); and Defendant (2) ROCKWELL
AUTOMATION, INC.,, individually and as successor-in-interest by merger to ALLEN-

\\SHARESERVER\ share\ wpdocs2\ Dan\ Jacob Eusebio v Plastics Eng'g et al\ PLDS\ 2019 06 Jun\ Complaint (Guam) 06 20 final.doc

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 1of13

 
o CO NN DBD OF F&F WO PO e

NM N NY NY NY NY By NB DK BR RR ee
Oo vn HS FO FF BD NY KF SG OO wo NIN DA oa B® WO PH BS

 

 

Eusebio V. Jacob and Marta A. Jacob v. Plastics Engineering Company (PLENCO), a Wisconsin corporation, et al.
Complaint for Personal Injury; Exhibit A; and, Demand for Jury Trial

BRADLEY COMPANY, LLC and_= as successor-in-interest to ROSTONE
CORPORATION, a Delaware corporation, (hereinafter collectively also “ROCKWELL”)

were doing business in the Territory of Guam at all times mentioned herein.

JURISDICTION, VENUE AND
FACTS COMMON TO ALL COUNTS

3. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332
diversity of citizenship. The matter in controversy exceeds $75,000 and this is a
controversy between Plaintiffs who are residents of Guam and Defendants who are
incorporated in states other than Guam, and who do not have their principal place of
business in Guam. Also, this court has jurisdiction pursuant to 28 U.S.C. § 1333.

4. This court has venue pursuant to 28 U.S.C. § 1391(b)(2) in that all of
Eusebio Jacob’s exposure to asbestos occurred within the Territory of Guam.

5, Defendants above named, manufactured, sold and/or supplied certain
generically similar asbestos products which were ultimately used by insulators and
others, and/or to which they came in contact, while working in their trades and
occupations in the Territory of Guam and other locations. Defendants above named
also manufactured, sold and/or supplied certain generically similar asbestos products
to Guam Navy Ship Repair Facility (SRF) and other shipyards and ships for use in the
general overhaul, building, refitting and maintenance of ships. Defendants sold and
supplied certain equipment to the United States Navy and Guam SFR and other
shipyards, which contained asbestos gaskets and/or packing and which were sold by
said defendants as after-market replacement parts and which required asbestos
insulation, or required other asbestos containing parts to function properly; and also
sold replacement component parts for their equipment, including asbestos gaskets and
packing which were identical to their commercial counterparts. This equipment
includes but is not limited to the following: PLENCO (asbestos containing thermoset

plastic molding materials); ROCKWELL (Allan Bradley controllers, circuit breakers,

-2-

\\SHARESERVER\ share\ wpdocs2\ Dan \ Jacob Eusebio v Plastics Eng’g et al\ PLDS\ 2019 06 Jun\ Complaint (Guam) 06 20 final.doc

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 2 of 13

 
o CO N BD Oo Re CD HN ee

NN NY NM NY NY NY NY NY BB Be Be eB eB eB Be oe
oN DA Oo KF BO NU BF SG © ON DR oH BR DO NY FS

Eusebio V. Jacob and Marta A. Jacob v. Plastics Engineering Conypany (PLENCO), a Wisconsin corporation, et al.
Complaint for Personal Injury; Exhibit A; and, Demand for Jury Trial

 

 

 

switches and other electrical equipment with asbestos parts); ROCKWELL is also the
successor to ROSTONE which sold asbestos-containing thermoset plastic molding
materials for use in electrical equipment.

6. Plaintiff first named was engaged in his employment as a journeyman
electrician_at the Navy Ship Repair Facility in Guam during the approximate years 1962
to 1985 where asbestos products were being used; and worked in and on ships where
the said asbestos products were being used; and was repeatedly exposed to great
quantities of asbestos, asbestos dust and asbestos fibers; and on these and other
occasions, Plaintiff first named worked onboard the following ships which had first
been overhauled and/or repaired at Guam SRF and defendants sold original equipment
manufacturer (OEM) asbestos gaskets and packing to Guam SRF, which were installed
in their respective equipment on the following ships listed on Exhibit A hereto
including: USS Asheville, USS Banner, USS Brister (DER-327), USS Engage (MSO-433),
USS Fortify (MSO-446), USS Grasp (ARS-24), USS Haverfield (DER-393), USS

‘Impervious (MSO-449), USS Inflict (MSO-456) and USS Ponchatoula (AO-148).

EUSEBIO V. JACOB inhaled asbestos dust and fibers from said asbestos products; and
said exposures and inhalation directly and proximately caused Plaintiff first named to
develop malignant mesothelioma and other asbestos-related diseases and injuries to his
lungs, chest cavity, cardiovascular system and other parts of his body, which were not
discovered and/or were disguised until about August 2018. Eusebio Jacob’s diagnosis
of mesothelioma was confirmed after a review of surgical pathology by the Hawaii

Pathologists’ Laboratory in Honolulu, Hawaii, report dated August 2, 2018.

COUNT I
STRICT LIABILITY

7. Plaintiffs incorporate herein by reference all prior allegations as if

specifically restated herein, paragraph for paragraph and word for word.

-3-

\\SHARESERVER\ share\ wpdocs2\ Dan\ Jacob Eusebio v Plastics Eng'g et al\ PLDS\ 2019 06 Jun\ Complaint (Guam) 06 20 final.doc

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 3 of 13

 
eo Se NN DH Oo ee WD Ye

NN NN NY NN NY HN BB ew oe oe oe eR
oN A F&F FF OO HN F&F SG GO ® Yaa sz 8 VP BS

 

 

Eusebto V. Jacob and Marta A. Jacob v. Plastics Engineering Company (PLENCO), a Wisconsin corporation, et al.
Complaint for Personal Injury; Exhibit A; and, Demand for Jury Trial

8. At all times and places mentioned herein, Defendants, and each of them,
were engaged in the business of designing, manufacturing, assembling, maintaining for
sale, testing, inspecting, marketing, distributing, recommending and selling, leasing,
renting and supplying asbestos products.

9. Hereinabove described asbestos products were in substantially the same
condition as at the time of design, manufacture, assembly, testing, inspection,
marketing, distribution and sale.

10. At all times and places mentioned herein, said asbestos products failed to
meet consumer expectations of safety, and were unreasonably dangerous and in a
defective condition as to design and marketing, and Defendants, failed to warn or give
adequate warning calculated to reach the ultimate users or consumers of the dangers of
asbestos products, all of which directly and proximately resulted in the injuries and
damages sustained by Plaintiffs. The only claims against Defendants are for strict
liability failure to warn of the dangers of asbestos in association with their products.

11. _ By reason of the premises, Defendants, and each of them, are strictly liable
to Plaintiffs.

12. At all times and places mentioned herein, Defendants, and each of them,
at the time of design, manufacture, and sale of said asbestos products expressly and
impliedly warranted that said asbestos products as hereinabove described were of
merchantable quality, properly designed, manufactured and reasonably fit and suitable
for ordinary use in the ship construction, ship overhaul and ship refitting industries.

13. At all times and places mentioned herein, Defendants, and each of them,
breached said warranty, in that, among other things, said asbestos products were not of
merchantable quality nor properly designed nor manufactured nor fit for ordinary use
in the industry; that said asbestos products were designed, manufactured, fabricated,
assembled, supplied, marketed, sold and distributed in such a dangerous and defective

condition that said asbestos products were reasonably likely to, and did, cause injury by

-4-

\\SHARESERVER\ share\ wpdocs2\ Dan\ Jacob Eusebio v Plastics Eng'g et al\ PLDS\ 2019 06 Jun\Complaint (Guam) 06 20 final.doc

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 4 of 13

 
Oo ON DH Oo Fe WO NY S

NN NY NN NN NN NB Be oe Oe
Oo NN BD FO Se W]O NNO -& COC © DW N BD TO B® WHO LO KF OC]

 

 

Eusebio V. Jacob and Marta A. Jacob v. Plastics Engineering Company (PLENCO), a Wisconsin corporation, et al.
Complaint for Personal Injury; Exhibit A; and, Demand for Jury Trial
reason of Defendants’ design and manufacture and failure to warn; and further said
asbestos products could not safely be used by a person exercising ordinary and
reasonable care.

14. As a direct and proximate result of these breaches of expressed and
implied warranties, Plaintiffs suffered injury, disease, and damage as is herein set forth.

15. As a direct and proximate result of the Defendants manufacturing
asbestos materials and placing them in the stream of interstate commerce, Plaintiffs
have been injured as described herein.

16. _— Plaintiffs, through no fault of their own, may not be able to identify any or
all asbestos products which caused the injuries stated herein.

17. Each Defendant manufacturer is liable for Plaintiffs’ injuries in proportion

to that Defendant manufacturer’s share of the asbestos materials market.

COUNT II

NEGLIGENCE CLAIM AGAINST
DEFENDANTS

18. Plaintiffs incorporate herein by reference all prior allegations as if
specifically restated herein, paragraph for paragraph and word for word.

19. The said injuries to Plaintiffs were caused by the negligence of
Defendants, and each of them.

20. At all times and places mentioned herein, Defendants and each of them,
negligently designed, manufactured, selected materials, assembled, inspected, tested,
maintained for sale, marketed, distributed, leased, sold, recommended and delivered
the hereinabove described certain asbestos products in such manner so as to cause said
asbestos products to be in a defective and unsafe condition, and unfit for use in the way
and manner such products are customarily treated, used and employed; and, that said
Defendants, and each of them, negligently failed to discover said defects and/or failed

to warn and/or adequately test and give adequate warning of known or knowable

-5-

\\SHARESERVER\ share\ wpdocs2\ Dan\ Jacob Eusebio v Plastics Eng'g et al\ PLDS\2019 06 Jun\ Complaint (Guam) 06 20 final.doc

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 5of13

 
eo Oo NN HD oO BR }O PPO

NMP NM BY NM NR NY NY NR RQ Rm Ry OR ee a ks
oOo xy Dn FO B® WD DY BF SB Oe wa NY DA oa BR DO PP BS

 

 

Eusebio V. Jacob and Marta A. Jacob v. Plastics Engineering Company (PLENCO), a Wisconsin corporation, et al.
Complaint for Personal Injury; Exhibit A; and, Demand for Jury Trial

dangers of asbestos products to users of said products of said defects and dangers
and/or failed to find or use a safe substitute insulating material.

21. At all times and places mentioned herein, Defendants, and each of them,
carelessly and negligently permitted dangerous and defective asbestos products to exist
at the hereinabove described locations; and furthermore, Defendants, and each of them,
negligently failed to provide Plaintiff first named a safe place of employment by reason
of their acts, omissions and conduct. The only claims against Defendants is for negligent
failure to warn of the dangers of asbestos.

22. As a result of the above, Plaintiff first named contracted malignant
mesothelioma and other asbestos-related diseases and injuries to his lungs, chest cavity,
cardiovascular system, and other bodily injuries, including shock, great pain of mind
and body, fear of cancer and fear of death, and has been permanently injured.

23. As a further result of the above, Plaintiffs have incurred medical bills and
miscellaneous expenses, and asks leave to amend this Complaint to show the total
thereof at the trial.

24. As a further result of the above, Plaintiffs sustained wage losses, to be
shown at the time of trial.

25. Plaintiff EUSEBIO V. JACOB and others in his position worked in close
proximity to the asbestos-containing products of Defendants, and the presence of
Plaintiff EUSEBIO V. JACOB, as well as others in his position, was known, or, in the
exercise of reasonable care, should have been anticipated by the Defendants, and each

of them. .

COUNT III
PUNITIVE DAMAGES

26. Plaintiffs incorporate herein by reference all prior allegations as if

specifically restated herein, paragraph for paragraph and word for word.

-6-

\\SHARESERVER\share\ wpdocs2\ Dan\ Jacob Eusebio v Plastics Eng'g et al\ PLDS\ 2019 06 Jun\ Complaint (Guam) 06 20 final.doc

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 6 of 13

 
oO ON HD oO eke WO NN Ee

NM N NY N NY NY YB NY YQ RB BOR Rey Re oe
CN KD 8 FF BO NY F OG Oo wm NY A a B® wo) HM BB &

 

 

Eusebio V. Jacob and Marta A. Jacob v. Plastics Engineering Company (PLENCO), a Wisconsin corporation, et al.
Complaint for Personal Injury; Exhibit A; and, Demand for Jury Trial

27. The Defendants and each of them, have been possessed since 1929 of
medical and scientific data which clearly indicates that the products, asbestos and
asbestos related insulation products, were hazardous to the health and safety of
Plaintiff first named and others in his position, and prompted by pecuniary motives, the
Defendants, and each of them, individually and collectively, ignored and failed to act
upon said medical and scientific data and conspired to deprive the public, and
particularly the users, of said medical and scientific data, depriving them, therefore, of
the opportunity of free choice as to whether or not to expose themselves to the asbestos
products of said Defendants. As a result, the Plaintiffs have been severely damaged as
is set forth below.

28. At all times and places mentioned herein, Defendants, and each of them,
so negligently designed, manufactured, selected materials, assembled, inspected, tested,
maintained for sale, marketed, distributed, leased, sold, rented, recommended and
delivered the hereinabove described certain asbestos products so as to cause said
asbestos products to be in a defective and unsafe condition, and unfit for use in the way
and manner such equipment is customarily treated, used, and employed in a manner as
to amount to reckless and wanton disregard for the safety, health, welfare, and feelings
of Plaintiffs, and for that reason, Plaintiffs claim punitive damages against each

Defendant, in the amount shown at trial.

COUNT IV
LOSS OF CONSORTIUM CLAIM AGAINST ALL DEFENDANTS

29. Plaintiffs incorporate herein by reference all prior allegations as if
specifically restated herein, paragraph for paragraph and word for word.

30. By reason of the injuries to Plaintiff first named, EUSEBIO V. JACOB,
Plaintiff second named, MARTA A. JACOB, suffered loss of affection, society, company,
support, consortium, companionship, comfort and protection and suffered serious

emotional distress.

-7-

\\SHARESERVER\ share\ wpdocs2\ Dan\ Jacob Eusebio v Plastics Eng’g et al\ PLDS\ 2019 06 Jun\ Complaint (Guam) 06 20 final.doc

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 7 of 13

 
oO Oo NN HD Oo &® WO NO

NN NY NN NN NN NR Rm et
CoN A oO £F O SB BF SF O&O we HN aa Bk oP SB Ss

Eusebio V. Jacob and Marta A. Jacob v. Plastics Engineering Company (PLENCO), a Wisconsin corporation, et al.
Complaint for Personal Injury; Exhibit A; and, Demand for Jury Trial

 

 

 

These injuries and damages are continuing and permanent in nature in the past,
present and future.

WHEREFORE, plaintiffs herein demand judgment jointly and severally against
the defendants in an amount which is just and reasonable in light of the facts, law and
evidence, inclusive of compensatory damages, punitive damages, plus pre and post-
judgment interest and costs as alleged herein, and for other such relief as the Court
deems just and appropriate.

JURY DEMAND

Plaintiffs demand a trial by jury of all issues so triable as of right.

Respectfully submitted this ZO day of J Gad E , 2019,

BERMAN O’CONNOR & MANN
Attorneys for Plaintiffs
EUSEBIO V. JACOB and MARTA A. JACOB

By: en

DANIEL J. BERMAN

 

-8-

\\SHARESERVER\ share\ wpdocs2\ Dan\ Jacob Eusebio v Plastics Eng'g et al\ PLDS\ 2019 06 Jun\ Complaint (Guam) 06 20 final.doc

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 8 of 13

 
EXHIBIT “A”

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 9 of 13
Jacob, Eusebio

Guam Naval Repair Facility Deck Log Rule 1006 Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAB |Ship Name Hull # Arrival/ Departure Dates [Notes
1 USS Asheville PG-84 7/10/1970 - 11/20/1970 drydocked 9/11 - 9/16
USS Asheville PG-84 5/31/1972 - 10/2/1972 drydocked 6/22 - 7/21, 8/9 - 8/10, 8/30 - 9/3
USS Asheville PG-84 3/8/1974 - 6/20/1974 drydocked 3/20 - 4/17; at Station from 6/1
2 USS Banner AKL-25/AGER-1 _ {8/31/1963 - 9/20/1963
USS Banner AKL-25/AGER-1 {10/1/1963 - 12/23/1963 drydocked 10/16 - 11/23
(at Yokosuka & area for most of duration; arrives at Guam
USS Banner AKL-25 /AGER-1 [10/20/1965 - 12/20/1965 NSD on 12/31/1965)
3 USS Brister DER-327 1/10/1963 - 6/10/1963 moved to SRF from Station 1/10; on local ops 4/28- 4/30
at Guam Naval Station, Apra Harbor (not listed as SRF);
4 USS Bulloch County LST-509 9/29/1968 - 1/17/1969 drydocked 10/29 - 11/22
drydocked 12/15 - 12/28/1967 (arrives at SRF from Guam
5 USS Caddo Parish LST-515 12/5/1967 - 2/10/1968 Supply Depot)
6 USS Canon PG-90 9/9/1970 - 4/14/1971 drydocked 11/17/1970 - 1/13/1971
USS Canon PG-90 9/12/1972 - 3/6/1973 drydocked 9/27/1972 - 10/20/1972, 2/13/1973 - 2/23/1973
7 USS Crockett PG-88 3/7/1970 - 7/19/1970 drydocked 4/27 - 5/14
USS Crockett PG-88 1/10/1972 - 4/21/1972 drydocked 2/2 ~ 3/9
USS Crockett PG-88 11/3/1973 ~ 4/4/1974 drydocked 12/6 - 1/3, 1/29 - 3/7
no logs after 6/30/1972, ship DECOMMISSIONED; ship at
8 USS Cohues ANL-78 4/29/1972 - 6/30/1972 Guam Naval Station (not listed as SRF)

 

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 10 of 13

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 USS Engage MSO-433 7/24/1972 - 10/21/1972 drydocked 8/2 - 9/14
10 USS Finch DER-328 6/27/1966 - 8/29/1966
at Guam Naval Supply Depot (not listed as SRF); local ops 6/16
USS Finch DER-328 5/29/1967 - 7/8/1967 - 6/17, 6/26 - 6/29
USS Finch DER-328 1/8/1968 - 3/12/1968 moved to SRF from Supply Depot 1/8
1 USS Fortify MSO-446 6/6/1973 - 9/27/1973 drydocked 6/26 - 7/27 (inconsistent Base / SRF terminology)
drydocked 12/14/1970 - 1/14/1971; yard overhaul noted
12 USS Gallup PG-85 11/18/1970 - 4/14/1974 complete on 3/14/1971
USS Gallup PG-85 9/5/1972 - 1/8/1973 drydocked 9/7 - 10/13
USS Gallup PG-85 4/16/1974 - 5/15/1974
13 USS Garrett County LST-786 12/14/1968 ~- 2/15/1969 drydocked 12/21/1968 - 1/6/1969
14 USS Grasp ARS-24 9/7/1966 - 2/1/1967 drydocked 10/25 - 11/21
drydocked 3/2 - 3/31 (1/29 entry notes that ship is going to SRF
USS Grasp ARS-24 1/30/1970 - 6/2/1970 for regular overhaul)
USS Grasp ARS-24 8/3/1973 - 1/31/1974 drydocked 10/26 - 11/29
drydocked 9/20 - 10/11 (most pages do not refer to SRF and
15 USS Hampshire County LST-819 8/5/1968 ~ 11/26/1968 only name "Apra Harbor, Guam")
16 USS Haverfield DER-393 1/31/1962 - 5/3/1962 drydocked 2/16 - 4/4
at Guam Naval Station (not listed as SRF); drydocked 9/13 -
17 USS Hickman County LST-825 9/2/1968 - 11/23/1968 10/16
18 USS Impervious MSO-449 10/23/1972 - 1/1/1973 drydocked 11/1 - 11/24
19 USS inflict MSO-456 1/10/1973 - 3/6/1973 drydocked 1/16 - 2/14; moves to Degaussing Range on 3/6

 

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 11 of 13

 
 

 

at Guam Naval Station, Apra Harbor (not listed as SRF);

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20 USS Iredell County LST-839 6/27/1968 - 10/12/1968 drydocked 8/23 - 9/13
at Guam Naval Station, Apra Harbor (not listed as SRF; arrives
21 USS Koiner DER-331 10/17/1966 - 1/9/1967 from Supply Depot); local ops 12/20 - 12/21
USS Koiner DER-331 7124/1967 - 9/12/1967
22 USS Kretchmer DER-329 10/3/1966 - 1/9/1967 at Apra Harbor, Guam (not listed as SRF)
USS Kretchmer DER-329 10/13/1967 - 1/22/1968 at Guam Naval Station, Apra Harbor (not listed as SRF)
at Guam Naval Station (not listed as SRF); drydocked 10/2 -
23 USS Litchfield County LST-901 8/16/1969 - 12/6/1969 10/13; decommissioned 12/6/1969
24 USS Lowe DER-325 6/4/1966 - 8/29/1966 at Guam Naval Station (not listed as SRF)
USS Lowe DER-325 4/24/1967 - 6/27/1967 at Guam Naval Station (not listed as SRF)
drydocked 4/15 - 5/9 (inconsistent Station / SRF terminology)
USS Lowe DER-325 4/3/1968 - 7/8/1968 (in Taiwan area Jan - early April)
25 USS Luzerne County LST-902 5/29/1968 - 8/6/1968 drydocked 6/26 - 7/20
drydocked 3/14 - 4/15 (arrives at SRF from Wharf D, Guam; 3/2
26 USS Madera County LST-805 3/2/1968 - 5/6/1968 page notes ship is at SRF for overhaul)
27 USS Marathon PG-89 9/14/1971 - 12/13/1971 drydocked 10/8 - 10/28
USS Marathon PG-89 6/6/1973 - 9/21/1973 drydocked 6/14 - 7/3
28 USS Meeker County LST-980 5/15/1969 - 9/2/1969 drydocked 6/7 - 7/3 (inconsistent Station / SRF terminology)
drydocked 9/16 - 9/28 (most pages do not refer to SRF and
29 USS Monmouth County LST-1032 8/28/1967 - 11/19/1967 only name "Apra Harbor, Guam")

 

 

 

 

 

 

 

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 12 of 13

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30 USS Park County LST-1077 12/22/1968 - 4/12/1969 at Guam Naval Station (not listed as SRF); drydocked 1/8 - 2/1
at Guam Naval Station (not listed as SRF); drydocked 2/26 -
314 USS Pitkin County LST-1082 2/9/1969 - 6/8/1969 3/15
32 USS Ponchatoula AO-148 1149/1974 - 7/6/1974 drydocked 2/4 - 4/6
33 USS Proteus AS-19 1/30/1968 - 5/19/1968 drydocked 2/8 - 3/2
drydocked 5/20 - 6/11 (most pages do not refer to SRF and only
34 USS San Joaquin County |LST-1122 4/24/1963 ~ 7/5/1963 name "“Apra Harbor, Guam")
at Apra Harbor, Guam (not referred to as SRF); drydocked
35 USS Sedgwick County LST-1123 8/14/1969 - 12/6/1969 10/13 - 10/29; ship decommissioned 12/6
36 USS Sutter County LST-1150 6/25/1969 - 10/12/1969 drydocked 7/26 - 8/18
37 USS Tacoma PG-92 2/20/1971 - 7/9/1971 drydocked 3/11 - 3/30
USS Tacoma PG-92 4/12/1973 - 6/25/1973 drydocked 4/20 - 5/17
38 USS Tom Green County |LST-1159 4/23/1964 - 7/18/1964 drydocked 5/6 - 5/27
39 USS Wandank ATA-204 4/14/1964 - 7/10/1964 drydocked 4/28 - 5/22 (pages note yard overhaul)
USS Wandank ATA-204 1/6/1967 - 7/22/1967 7/2211967; drydocked 3/28 - 5/17
USS Wandank ATA-204 8/25/1969 - 11/24/1969 drydocked 9/9 - 9/26
40 USS Welch PG-93 2/20/1971 - 7/24/1974 drydocked 3/17 - 4/6; local ops 7/8 - 7/12
USS Welch PG-93 3/9/1973 - 5/31/1973 drydocked 3/16 - 4/6

 

NSD = Naval Supply Depot
SRF = Ship Repair Facility

Case 1:19-cv-00108 Document1 Filed 06/20/19 Page 13 of 13

 
